Case: 1:20-cv-04699 Document #: 134 Filed: 03/02/21 Page 1 of 1 PageID #:2388

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                    Plaintiff,
v.                                                               Case No.: 1:20−cv−04699
                                                                 Honorable John Z. Lee
TikTok Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 2, 2021:


        MINUTE entry before the Honorable John Z. Lee: Status hearing held on 3/2/21.
For the reasons stated on the record, Plaintiffs' motion for preliminary approval of class
action settlement [122] is taken under advisement. Plaintiffs' supplemental memorandum
is due by by 3/23/21. Status and motion hearing set for 4/6/21 at 1:00 p.m. via Microsoft
Teams. (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
